DETAILED ACTION
This Office Action is in response to Applicant’s arguments submitted on February 15, 2022 to Application # 16/728,805 filed on December 27, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-5 and 7-21 are pending, of which claims 1-5 and 7-21 are rejected under 35 U.S.C. 103.

Claims 1, 8, 17 and 19 are amended.
Claim 6 is canceled.
Claim 21 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya Wada 2004/0117727 A1 (hereinafter ‘Wada’) in view of Bensberg et al. US 2015/0095397 A1 (hereinafter ‘Bensberg’).

As per claim 1, Wada disclose, A method, comprising (Wada: paragraph 0014: disclose method of processing files):
evaluating (Wada: paragraph 0050: disclose folders are represented as cubes the value of an attribute ‘parameter’ on folders are represented by the weight of those objects ‘folders’), by a system comprising a processor (Wada: paragraph 0020: disclose a system and a computer program and system inherit a processor), a first set of parameters associated with a first folder of a tiered storage system (Wada: paragraph 0050: disclose folders are represented as cubes the value of an attribute ‘parameter’ on folders are represented by the weight of those objects ‘folders’. Examiner understands that the tiered storage system is not taught by this prior art and examiner will discuss this limitation in secondary art below);
comparing, by the system, the first set of parameters with other sets of parameters associated with other folders of the tiered storage system other than the first folder (Wada: paragraph 0083: disclose values of an attribute concerning folders that a comparison is made using another object ‘other folders’ besides the objects representing the attribute value ‘set of parameters’ themselves. Examiner understands that the tiered storage system is not taught by this prior art and examiner will discuss this limitation in secondary art below); and
determining, by the system, the first folder is on outlier based on a first result of the comparing (Wada: Fig. 3 Element 204 and Fig. 5 Element S14 and S18 and Paragraph 0065: disclose that the cube which represents a folder 204 having higher weight is displayed closer to the surface, which examiner equate to as outlier in view of applicant’s specification in Fig. 5A, where the 504 are disclosed as outliers), wherein the determining the first folder is the outlier comprises determining the first folder is different from the other folders of the tiered storage system based on a second result of a data cluster analysis (Wada: Fig. 3 Element 204 and Fig. 5 Element S14 and S18 and Paragraph 0065: disclose that the cube which represents a folder 204 having higher weight is displayed closer to the surface, which examiner equate to as outlier in view of applicant’s specification in Fig. 5A, where the 504 are disclosed as outliers. The cube is a data cluster that contains files).
It is noted, however, Wada did not specifically detail the aspects of
the tiered storage system as recited in claim 1.
On the other hand, Bensberg achieved the aforementioned limitations by providing mechanisms of
the tiered storage system (Bensberg: paragraph 0033: disclose data is migrate between cold and hot partition. Examiner argues that the hot and cold partitions are equated to data tiered storage between hot and cold partition).
Wada and Bensberg are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Storage Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Wada and Bensberg because they are both directed to storage systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bensberg with the method described by Wada in order to solve the problem posed.
The motivation for doing so would have been to for providing a transparent access to multi-temperature data (Bensberg: Paragraph 0007). 
Therefore, it would have been obvious to combine Bensberg with Wada to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Wada disclose, wherein the first folder comprises at least one of one or more sub- folders, or one or more files (Wada: Fig. 4 Element 204 is a folder and Element 102, Element 104 are files within a folder), and wherein the evaluating the first set of parameters comprises determining a size of the first folder as a sum total of respective sizes of the at least one of the one or more sub-folders or the one or more files (Wada: paragraph 0087: disclose sums of data sizes of a plurality of files or folders and Fig 4 Element 204: disclose folder is a group of files).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Wada disclose, wherein the first folder comprises at least one of one or more sub- folders, or one or more files (Wada: Fig. 4 Element 204 is a folder and Element 102, Element 104 are files within a folder), and wherein the evaluating the first set of parameters comprises:
determining a first sum of respective sizes of the at least one of the one or more sub- folders or the one or more files that are accessed during a defined period (Wada: paragraph 0052: disclose larger the file size the heavier the object and paragraph 0085: disclose the sum of data sizes of the files and paragraph 0071: disclose date and time of data preparation implies that the size during a defined period);
determining a size of the first folder as a second sum of the respective sizes of the at least one of the one or more sub-folders or the one or more files (Wada: paragraph 0072: disclose older dates and newer dates the weight of the objects); and
determining an access percentage as a ratio between the first sum and the second sum (Wada: paragraph 0073: disclose the relative displayed in positions of deeper submersion and examiner argues that this the calculated value with the available data from the prior art).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Wada disclose, wherein the first folder comprises one or more files and wherein the evaluating the first set of parameters comprises determining a total cost of the one or more files (Wada: paragraph 0014: disclose value of a predetermined attribute ‘parameter’ using a concept of weight ‘cost’, examiner equates the cost to weight of the file).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 4 above. In addition, Wada disclose, wherein the determining the total cost comprises accessing respective configuration metadata of files of the one or more files, and wherein respective costs of the one or more files are stored in the respective configuration metadata (Wada: paragraph 0014: disclose value of a predetermined attribute ‘parameter’ using a concept of weight ‘cost’, examiner equates the cost to weight of the file).

Claim 6 is canceled. 

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Wada disclose, identifying, by the system, the first folder as the outlier (Wada: Fig. 3 Element 204 and Fig. 5 Element S14 and S18 and Paragraph 0065: disclose that the cube which represents a folder 204 having higher weight is displayed closer to the surface, which examiner equate to as outlier in view of applicant’s specification in Fig. 5A, where the 504 are disclosed as outliers.).
It is noted, however, Wada did not specifically detail the aspects of
moving, by the system, the first folder to a different tiered storage system different from the tiered storage system as recited in claim 7.
On the other hand, Bensberg achieved the aforementioned limitations by providing mechanisms of
moving, by the system, the first folder to a different tiered storage system different from the tiered storage system (Bensberg: paragraph 0033: disclose data is migrate ‘moving’ between cold and hot partition. Examiner argues that the hot and cold partitions are equated to data tiered storage between hot and cold partition).

As per claim 8, Wada disclose, A system (Wada: paragraph 0020: disclose a system and a computer program and system inherit a processor), comprising: 
a processor (Wada: paragraph 0020: disclose a system and a computer program and system inherit a processor); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Wada: paragraph 0020: disclose a system and a computer program and system inherit a memory and can execute instructions and perform operations), comprising: 
determining respective parameters associated with objects of a group of objects of a tiered storage system, wherein the respective parameters comprise at least one of a size, an access percentage, or a cost (Wada: paragraph 0050: disclose folders are represented as cubes the value of an attribute ‘parameter’ on folders are represented by the weight of those objects ‘folders’ and paragraph 0052: disclose larger the file size the heavier the object and paragraph 0085: disclose the sum of data sizes of the files. Examiner understands that the tiered storage system is not taught by this prior art and examiner will discuss this limitation in secondary art below. Examiner argues that only one parameter need to be taught by prior art due to the word “or” in the limitation); 
using the respective parameters associated with the objects of the group of objects as inputs, performing data cluster analysis on the group of objects, resulting in at least one data cluster (Wada: paragraph 0087: disclose sums of data sizes of a plurality of files or folders and Fig 4 Element 204: disclose folder is a group ‘cluster’ of files); and 
selecting at least one object from the group of objects as at least one outlier object within the tiered storage system based on the at least one data cluster (Wada: Fig. 3 Element 204 and Fig. 5 Element S14 and S18 and Paragraph 0065: disclose that the cube which represents a folder 204 having higher weight is displayed closer to the surface, which examiner equate to as outlier in view of applicant’s specification in Fig. 5A, where the 504 are disclosed as outliers), wherein the selecting comprises determining the at least one object is different from other objects of the tiered storage system based on a result of a data cluster analysis (Wada: Fig. 3 Element 204 and Fig. 5 Element S14 and S18 and Paragraph 0065: disclose that the cube which represents a folder 204 having higher weight is displayed closer to the surface, which examiner equate to as outlier in view of applicant’s specification in Fig. 5A, where the 504 are disclosed as outliers. The cube is a data cluster that contains files).
It is noted, however, Wada did not specifically detail the aspects of
the tiered storage system as recited in claim 8.
On the other hand, Bensberg achieved the aforementioned limitations by providing mechanisms of
the tiered storage system (Bensberg: paragraph 0033: disclose data is migrate between cold and hot partition. Examiner argues that the hot and cold partitions are equated to data tiered storage between hot and cold partition).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 8 above. In addition, Wada disclose, wherein the objects comprise respective collections comprising one or more other objects, one or more items, or combinations thereof (Wada: paragraph 0087: disclose sums of data sizes of a plurality of files or folders and Fig 4 Element 204: disclose folder is a group of files).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 8 and 9 above. In addition, Wada disclose, wherein the determining the respective parameters comprises determining respective sizes of the respective collections (Wada: paragraph 0087: disclose sums of data sizes of a plurality of files or folders and Fig 4 Element 204: disclose folder is a group of files).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claims 8 and 9 above. In addition, Wada disclose, wherein the determining the respective parameters comprises determining respective access percentages for the one or more other objects, the one or more items, or combinations thereof of the respective collections (Wada: paragraph 0073: disclose the relative displayed in positions of deeper submersion and examiner argues that this the calculated value with the available data from the prior art).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claims 8 and 9 above. In addition, Wada disclose, wherein the determining the respective parameters comprises determining a sum of the cost of the one or more other objects, the one or more items, or combinations thereof of the respective collections (Wada: paragraph 0014: disclose value of a predetermined attribute ‘parameter’ using a concept of weight ‘cost’, examiner equates the cost to weight of the file).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claims 8 and 9 above. In addition, Wada disclose, wherein the respective parameters further comprise an access time and a modification time for respective ones of the one or more other objects, the one or more items, or combinations thereof (Wada: paragraph 0105: disclose attribute values represent dates and times of file preparation or updating the oldest and the newest dates and times be detected from the attribute values of the files).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claims 8 and 9 above. In addition, Wada disclose, wherein the at least one object and the one or more other objects are folders, wherein the one or more items are files (Wada: paragraph 0087: disclose sums of data sizes of a plurality of files or folders and Fig 4 Element 204: disclose folder is a group of files). 
It is noted, however, Wada did not specifically detail the aspects of
wherein the tiered storage system is a tiered file system as recited in claim 14.
On the other hand, Bensberg achieved the aforementioned limitations by providing mechanisms of
wherein the tiered storage system is a tiered file system (Bensberg: paragraph 0033: disclose data is migrate between cold and hot partition. Examiner argues that the hot and cold partitions are equated to data tiered storage between hot and cold partition).
.
As per claim 15, most of the limitations of this claim have been noted in the rejection of claim 8 above. In addition, Wada disclose, wherein the respective costs are retrieved from respective configuration files associated with the respective objects (Wada: paragraph 0014: disclose value of a predetermined attribute ‘parameter’ using a concept of weight ‘cost’, examiner equates the cost to weight of the file).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claim 8 above. In addition, Wada disclose, wherein the selecting the at least one object comprises:
based on the at least one data cluster, identifying the at least one object of the group of objects that is different from other objects of the group of objects (Wada: paragraph 0087: disclose sums of data sizes of a plurality of files or folders and Fig 4 Element 204: disclose folder is a group ‘cluster’ of files).

As per claim 17, Wada disclose, A system (Wada: paragraph 0020: disclose a system and a computer program and system inherit a processor), comprising: 
a processor (Wada: paragraph 0020: disclose a system and a computer program and system inherit a processor); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Wada: paragraph 0020: disclose a system and a computer program and system inherit a memory and can execute instructions and perform operations), comprising: 
determining a parameter associated with a file in a tiered storage system (Wada: paragraph 0050: disclose folders are represented as cubes the value of an attribute ‘parameter’ on folders are represented by the weight of those objects ‘folders’. Examiner understands that the tiered storage system is not taught by this prior art and examiner will discuss this limitation in secondary art below); 
comparing the parameter with other parameters associated with other files in the tiered storage system (Wada: paragraph 0083: disclose values of an attribute concerning folders that a comparison is made using another object ‘other folders’ besides the objects representing the attribute value ‘set of parameters’ themselves. Examiner understands that the tiered storage system is not taught by this prior art and examiner will discuss this limitation in secondary art below); and 
determining the file is an outlier based on the comparing indicating the file is different from the other files in the tiered storage system (Wada: Fig. 3 Element 204 and Fig. 5 Element S14 and S18 and Paragraph 0065: disclose that the cube which represents a folder 204 having higher weight is displayed closer to the surface, which examiner equate to as outlier in view of applicant’s specification in Fig. 5A, where the 504 are disclosed as outliers), wherein the determining the file is the outlier comprises determining the file is different from other objects of the tiered storage system based on a result of a data cluster analysis (Wada: Fig. 3 Element 204 and Fig. 5 Element S14 and S18 and Paragraph 0065: disclose that the cube which represents a folder 204 having higher weight is displayed closer to the surface, which examiner equate to as outlier in view of applicant’s specification in Fig. 5A, where the 504 are disclosed as outliers. The cube is a data cluster that contains files).
It is noted, however, Wada did not specifically detail the aspects of
the tiered storage system as recited in claim 17.
On the other hand, Bensberg achieved the aforementioned limitations by providing mechanisms of
the tiered storage system (Bensberg: paragraph 0033: disclose data is migrate between cold and hot partition. Examiner argues that the hot and cold partitions are equated to data tiered storage between hot and cold partition).

As per claim 18, most of the limitations of this claim have been noted in the rejection of claim 17 above. In addition, Wada disclose, wherein the parameter comprises at least one of an access time that indicates a last time the file was accessed, a modification time that indicates when the file was last modified, or a size of the file (Wada: paragraph 0050: disclose folders are represented as cubes the value of an attribute ‘parameter’ on folders are represented by the weight of those objects ‘folders’ and paragraph 0052: disclose larger the file size the heavier the object and paragraph 0085: disclose the sum of data sizes of the files. Examiner understands that the tiered storage system is not taught by this prior art and examiner will discuss this limitation in secondary art below. Examiner argues that only one parameter need to be taught by prior art due to the word “or” in the limitation).

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 17 above. In addition, Wada disclose, wherein the determining the file is the outlier comprises using the result of a data cluster analysis between the file and the other files (Wada: paragraph 0087: disclose sums of data sizes of a plurality of files or folders and Fig 4 Element 204: disclose folder is a group ‘cluster’ of files).
It is noted, however, Wada did not specifically detail the aspects of
in the tiered storage system as recited in claim 19.
On the other hand, Bensberg achieved the aforementioned limitations by providing mechanisms of
in the tiered storage system (Bensberg: paragraph 0033: disclose data is migrate between cold and hot partition. Examiner argues that the hot and cold partitions are equated to data tiered storage between hot and cold partition).

As per claim 20, most of the limitations of this claim have been noted in the rejection of claim 17 above. In addition, Wada disclose, identifying the file as the outlier (Wada: Fig. 3 Element 204 and Fig. 5 Element S14 and S18 and Paragraph 0065: disclose that the cube which represents a folder 204 having higher weight is displayed closer to the surface, which examiner equate to as outlier in view of applicant’s specification in Fig. 5A, where the 504 are disclosed as outliers.).
It is noted, however, Wada did not specifically detail the aspects of
moving the file to a different tiered storage system different from the tiered storage system as recited in claim 20.
On the other hand, Bensberg achieved the aforementioned limitations by providing mechanisms of
moving the file to a different tiered storage system different from the tiered storage system (Bensberg: paragraph 0033: disclose data is migrate ‘moving’ between cold and hot partition. Examiner argues that the hot and cold partitions are equated to data tiered storage between hot and cold partition).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya Wada 2004/0117727 A1 (hereinafter ‘Wada’) in view of Bensberg et al. US 2015/0095397 A1 (hereinafter ‘Bensberg’) as applied to claim 17 above, and further in view of Raam Sharon US 2014/0258185 A1 (hereinafter ‘Sharon’).

As per claim 21, most of the limitations of this claim have been noted in the rejection of claim 17 above.
It is noted, however, even Wada specifically detail the aspects of
wherein the determining the file is the outlier comprises: based on the data cluster analysis, identifying the file that is different from the other files in the tiered storage system as recited in claim 21.
On the other hand, Sharon achieved the aforementioned limitations by providing mechanisms of
wherein the determining the file is the outlier comprises: based on the data cluster analysis, identifying the file that is different from the other files in the tiered storage system (Sharon: paragraph 0070: disclose eliminating ‘identifying’ outliers files by grouping ‘clustering’ files with similar structure. Examiner argues that tied storage is storage common in computer systems).
The motivation for doing so would have been to reveal a type of data is provided (Sharon: paragraph 0022).
It is noted, however, Wada did not specifically detail the aspects of
wherein the tiered storage system is a tiered file system as recited in claim 14.
On the other hand, Bensberg achieved the aforementioned limitations by providing mechanisms of
wherein the tiered storage system is a tiered file system (Bensberg: paragraph 0033: disclose data is migrate between cold and hot partition. Examiner argues that the hot and cold partitions are equated to data tiered storage between hot and cold partition).
The motivation for doing so would have been to for providing a transparent access to multi-temperature data (Bensberg: Paragraph 0007).
Wada, Sharon and Bensberg are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Storage Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Wada, Sharon and Bensberg because they are both directed to storage systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bensberg and Sharon with the method described by Wada in order to solve the problem posed.
Therefore, it would have been obvious to combine Bensberg and Sharon with Wada to obtain the invention as specified in instant claim 21.

Response to Arguments
Examiner withdraws 35 U.S.C. 101 in view of applicant’s arguments and amendment to overcome the rejection.

Applicant's arguments filed on February 15, 2022 have been fully considered but they are not persuasive. 
Examiner’s response to applicant’s argument related to claims 1, 8 and 17. 
Applicant argues neither Wada nor Bensberg teach ‘wherein the determining the first folder is the outlier comprises determining the first folder is different from the other folders of the tiered storage system based on a second result of a data cluster analysis’. Examiner respectfully disagrees with applicant’s argument. Examiner interprets these claim limitations under BRI (Broadest Reasonable Interpretation) guidelines where examiner without importing limitations from the specification into the claims unnecessarily. Examiner argues in view of additional citations in Wada reference in Paragraph 0071 and Paragraph 0073 and Fig .6, where the considers the outlier folder as a type of folder that need to distinguishable from other folders and explained in the reference where the folder 102, 104, 106 and 108 are identified and placed at different levels to show their differences in folder type. Examiner interprets Clustering Analysis as grouping of the objects, which is taught by Wada in paragraph 0104 as classified into three groups ‘clusters’. Examiner discuss the tiered storage in reference to secondary prior art ‘Bensberg’, which teaches of placing different type of data on different tiered storage based on performance requirements as the applicant’s invention is solving. Also, examiner referred to Sharon reference where the outlier files are identified to be not included in the group as addressing new claim 21 and argues that that the excluding outlier objects seems to be well known in the art at the time of filing this invention. Examiner also believes applicant arguments focused on much more narrowly interpreted claim limitations and examiner interpreted claim limitation under BRI guidelines without importing limitations from the specification into the claims unnecessarily.   

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub US 2014/0075557 A1 disclose “Streaming Method and System for Processing Network Metadata”
US Pub. US 2014/0019706 A1 disclose “SYSTEM AND METHOD OF LOGICAL OBJECT MANAGEMENT”
US Pub US 2013/0326186 A1 disclose “Avoiding Physical Fragmentation in a Virtualized Storage Environment”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159